UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


  DONALD GILBERG, et al.,                              )
                                                       )
               Plaintiffs,                             )
                                                       )
               v.                                      )
                                                       )
  METLIFE, INC., et al.,                               )
                                                       )
               Defendants/Third-Party Plaintiffs,      ) Civil Case No. 09-1826 (RJL)
                                                       )
               v.                                      )
                                                       )
  BANK OF AMERICA, N.A., d/b/a U.S. Trust              )
  Bank of America Private Wealth Management,           )
  as successor in interest to U.S. Trust Company,      )
  N.A.,                                                )
                                                       )
               Third-Party Defendant.                  )
                                         ORDER

       For the reasons set forth in the Memorandum Opinion entered this date, it is this

~'1_~f August 2010, hereby
       ORDERED that      u.s. Trust's Motion to Dismiss Third-Party Complaint [#20] is
 GRANTED; and it is further

       ORDERED that defendants' Third-Party Complaint be DISMISSED WITH

 PREJUDICE.

       SO ORDERED.
                                                            ,